Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-18-2002

Twin Cty Grocers Inc v. Food Circus
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1116




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Twin Cty Grocers Inc v. Food Circus" (2002). 2002 Decisions. Paper 743.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/743


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

               THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                              ___________

                              No. 02-1116
                              ___________

                    TWIN COUNTY GROCERS, INC.;
                      TWINCO SERVICES, INC.,

                                            Appellants

                                    v.

   FOOD CIRCUS SUPERMARKETS, INC.; JOSEPH AZZOLINA, SR.; LOUIS
     SCADUTO; GRACE SCADUTO; FOOD KING INC; V&V INC; RONALD
   GINSBERG; MAYFOODS, INC; VICTOR LARACCA, L.J.V., Inc; WILLIAM
MICHAS; FRANCIS MARKETS, LTD; NEPTUNE CITY LIQUORS, Inc; DONALD P.
NORKUS; GERARD K. NORKUS; NORKUS ENTERPRISES, INC; FRANELEN INC;
 HELEN PACZKOWSKI; STANLEY PACZKOWSKI; HARP MARKETING CORP;
    JACK PYTLUK; MARTIN PYTLUK; RUTH PYTLUK; SIDNEY CHARLES
 MARKETS, INC.; MICHAEL ZIMMERMAN; SIDNEY ZIMMERMAN; CHARLES
   H. ZIMMERMAN; E. DICKERSON & SON, Inc; C. RONALD DICKERSON;
                  FOODTOWN; VINCENT LARACCA,
                     DIGIORGIO CORPORATION,

                              ___________


        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                          (D.C. Civil No. 99-cv-05135)
              District Judge: The Honorable Garrett E. Brown, Jr.

                                 _____

                               ARGUED
                            October 29, 2002
                  BEFORE: NYGAARD, GREENBERG, and MICHEL, * Circuit Judges.

                                       (Filed : November 18, 2002 )


Guy V. Amoresano, Esq. (Argued)
Gibbons, Del Deo, Dolan, Griffinger & Vecchione
One Riverfront Plaza
Newark, NJ 07102-5497
               Counsel for Appellants

Mark H. Moore, Esq. (Argued)
Gregory E. Galterio, Esq.
Jaffe & Asher
600 Third Avenue, 9th Floor
New York, NY 10016
               Counsel for Appellee
                                               ___________

                                       OPINION OF THE COURT
                                            ___________


NYGAARD, Circuit Judge.

                  Appellants Twin County Grocers, Inc. and Twinco Services, Inc. appeal from

an order of the District Court which granted summary judgment in favor of Appellee

DiGiorgio Corp., the sole remaining defendant. Appellants allege as error the issues listed

in paragraph I, taken from its brief. Because we conclude that the District Court did not err,

we will affirm.

                                                     I.

                  The allegations of error asserted by Appellants are as follows:




*         Honorable Paul R. Michel, Circuit Judge for the United States Court of Appeals
for the Federal Circuit, sitting by designation.

                                                     2
                1. The District Court erred by holding that the restrictive

                covenants were unenforceable against DiGiorgio.

                2. The District Court erred by not ordering DiGiorgio to

                disgorge profits.

                3. The District Court erred by holding that Twin was not injured

                by DiGiorgio’s actions.

                4. The District Court erred by holding that DiGiorgio had no

                duty to negotiate with Twin in good faith, or, alternatively, that

                that duty had not been breached.

                5. The District Court erred by holding that DiGiorgio was not

                unjustly enriched.

                                                     II.

                The facts and procedural history of this case are well known to the parties and

the court, and it is not necessary that we restate them here. The court has heard oral

argument on the issues presented to us in this appeal. The reasons why we write an opinion

of the court are threefold: to instruct the District Court, to educate and inform the

attorneys and parties, and to explain our decision. None of these reasons are presented

here. We use a not-precedential opinion in cases such as this, in which a precedential

opinion is rendered unnecessary because the opinion has no institutional or precedential

value. See United States Court of Appeals for the Third Circuit, Internal Operating

Procedure (I.O.P.) 5.3. Under the usual circumstances when we affirm by not-precedential

opinion and judgment, we briefly set forth the reasons supporting the court’s decision. In


                                                     3
this case, however, we have concluded that neither a full memorandum explanation nor a

precedential opinion is indicated because of the very extensive and thorough opinion filed

by Judge Garrett E. Brown, Jr. of the District Court. Judge Brown’s opinion adequately

explains and fully supports its order and refutes the Appellants’ allegations of error.

Hence, we believe it wholly unnecessary to further opine, or offer additional explanations

and reasons to those given by the District Court, why we will affirm. It is a sufficient

explanation to say that, essentially for the reasons given by the District Court in its opinion

dated the 11th day of December, 2001, we will affirm.

                                                     III.

                In sum, for the foregoing reasons, we will affirm the order of the District

Court.

                                      _________________________


                                                      TO THE CLERK:

                Please file the foregoing opinion.




                                                  /s/ Richard L. Nygaard
                                                      Circuit Judge




                                                      4